Citation Nr: 0104905	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-19 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  The propriety of the initial 10 percent rating for 
postoperative residuals of a right (major) rotator cuff tear.  

2.  The propriety of the initial 10 percent rating for 
residuals of a right (major) biceps tendon rupture.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from November 1972 to 
January 1974, and from November 1979 to August 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for residuals 
of a right (major) rotator cuff tear, and residuals of a 
right (major) biceps tendon rupture, and assigned 10 percent 
ratings for each disability.  In an April 1999 rating 
decision, the RO denied increased ratings for these 
disabilities.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran's postoperative residuals of a right (major) 
rotator cuff tear result in disability equivalent to 
limitation of motion of the arm to shoulder level.  

3.  The veteran's residuals of a ruptured right (major) 
biceps tendon result in disability that may be considered a 
moderately severe injury to Muscle Group V.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 20 percent 
rating for postoperative residuals of a right (major) rotator 
cuff tear have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096; 38 C.F.R. Part 4, including §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, and 4.71a, Diagnostic Code 5201 
(2000).  

2.  The criteria of the assignment of 30 percent rating for 
residuals of a ruptured right (major) biceps tendon have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.56, and 
4.73, Diagnostic Code 5305 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that the veteran is right-
handed.  He underwent surgical repair of a right rotator cuff 
tear in September 1997.  Subsequent to the surgery, he 
ruptured his right biceps tendon while lacing his boots.  It 
was concluded that the rupture was secondary to the rotator 
cuff tear surgery.  It was also concluded that he was not a 
candidate for surgical repair of the tendon.  

At a VA examination in August 1998, the veteran reported that 
he had difficulty fully elevating or extending his right arm 
after the surgery.  Clinical evaluation revealed no sign of 
any anatomical deformity of the right shoulder.  Range of 
motion of the right shoulder on forward elevation (flexion) 
was from 0 degrees to 100 degrees; abduction from 0 degrees 
to 70 degrees.  There was an obvious deformity in the upper 
aspect of the brachialis muscle on the right.  His ability to 
curl his right forearm was normal.  However, he had +2 
strength in the forearm as compared to +5 strength on the 
left.  

Outpatient treatment reports from the Fort Drum Clinic, dated 
in December 1998, indicate that the veteran was seen for 
complaints of right shoulder and arm pain.  He related that 
the pain had been ongoing since the reconstructive surgery.  
Approximately two months prior, the pain had become worse and 
it radiated down into his elbow and wrist.  Physical 
examination revealed tenderness to palpation over the 
anterior portion of the right shoulder.  There was pain and 
decreased range of motion upon internal rotation.  Crepitus 
was also noted.  The assessment was right shoulder pain.  A 
physical therapy assessment note indicated that the veteran 
reported that he worked as a mason and had increased 
difficulty with lifting.  He also experienced biceps spasms 
with increased lifting.  Clinical evaluation revealed a lack 
of functional internal rotation of the right arm.  There was 
breakaway resisted external rotation secondary to pain.  His 
right biceps was weak and had a visible deformity from the 
tear.  Hawkins test was positive.  The assessment was 
recurrent supraspinatus tendonitis secondary to surgery.  The 
therapist commented that the shoulder strength and stability 
was not conducive to manual labor, especially heavy manual 
labor.  He was considered a high risk for recurrent rotator 
cuff tear.  Limited use of the arm was recommended.  

At a VA examination in February 1999, the veteran reported 
that in the last three to four years of service, he developed 
progressive right shoulder pain.  He underwent several months 
of physical therapy and an MRI showed a severe right rotator 
cuff tear.  The physician noted that in September 1997, the 
veteran underwent an extensive decompression surgery and 
rotator cuff repair with partial acromioplasty and 
transposition of several tendons to close the deficit.  
Subsequently, he sustained a right biceps tendon rupture due 
to a tenuous insertion of the origin of the tendon.  It was 
not repaired.  Physical examination revealed that the veteran 
wore an extensor tendon compressive strap on the right 
forearm.  There was a well-healed anterior surgical scar 12 
centimeters in length.  There was no apparent effusion.  
Active range of motion of the right shoulder was flexion to 
160 degrees with end range pain.  The veteran grimaced during 
this maneuver.  Abduction (incorrectly noted as adduction) of 
the right shoulder was to 160 degrees with end range pain.  
Internal rotation was to 80 degrees and pain free; external 
rotation was to 50 degrees and pain free.  Manual muscle 
testing revealed 4+ strength in the right shoulder compared 
to 5/5 on the left.  With elbow flexion there was a very 
large knotting of the biceps on the right.  Elbow flexion was 
4+ on the right compared with 5/5 on the left.  There was 
slight diminution of the biceps girth, and there was some 
tenderness over the extensor mass on the right.  Resisted 
wrist extension duplicated this pain.  There was also 
significant pain with resisted supination on the right.  Grip 
strength on the right was less than on the left.  The 
diagnoses included:  status post severe right rotator cuff 
tear, status post shoulder decompression with rotator cuff 
tear with residual end range pain and decreased strength; and 
status post long head of the biceps tendon rupture on the 
right with resultant pain in the veteran's present 
occupation.  The examiner commented that weakness, fatigue, 
and incoordination had been noted on examination.  With 
flare-ups, he stated that the veteran may experience 
additional decreased range of motion; however this could not 
be quantified without examination during a flare-up.  

In a June 1999 statement, the veteran related that he was 
employed as a mason which required heavy lifting on a 
repetitive basis.  He lost strength, endurance, and became 
easily fatigued as the day proceeded due to his right arm 
disabilities.  

II.  Analysis

Initially, the Board notes that, on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000.  
That law substantially revised VA's duty to assist claimants 
for VA benefits.  It also included an enhanced duty to notify 
the claimant as to what information and evidence is necessary 
to substantiate the claim.  In this case, all relevant 
evidence has been obtained by the RO, and the veteran has not 
identified any outstanding evidence that might aid his claim.  
Accordingly, the Board finds that VA's duties set forth in 
the Veterans Claims Assistance Act of 2000 have been 
substantially complied with, and no useful purpose would be 
served by remanding this case back to the RO for additional 
consideration of the new law.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

However, the Board recognizes that the United States Court of 
Appeals for Veterans Claims (Court) has held that there is a 
distinction between an original rating and a claim for an 
increased rating.  Thus, the rule espoused in the Francisco 
precedent, above, is not applicable in the present case, 
because the veteran's claim for disability compensation has 
remained in appellate status since he filed an NOD as to the 
initial decision on his original claim for benefits.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Under 
the Court's holding in Fenderson, a veteran may assert that 
his condition at the time of his original claim was worse 
than it was at a later stage of his appeal, and, where the 
record warrants it, VA may assign "staged ratings" to 
reflect different levels of disability during the pendency of 
the claim.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that diagnostic codes 
which provide a rating on the basis of loss of range of 
motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be considered.  


A.  Residuals of a Right Rotator Cuff Tear

The veteran's residuals of a right rotator cuff tear have 
been rated by the RO under Diagnostic Code (DC) 5203 for 
"impairment of the clavicle or scapula."  A 10 percent 
rating is warranted for malunion of the clavicle or scapula, 
or for nonunion of the clavicle or scapula without loose 
movement.  A 20 percent rating is warranted for nonunion of 
the clavicle or scapula with loose movement or for 
dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a, 
DC 5203 (2000).  This is not the most appropriate Code for 
evaluation because the disability does not involve a fracture 
with malunion or non-union, and does not involve dislocation 
of the shoulder joint.  

The disability is more properly rated under DC 5201, which 
pertains to "limitation of motion of the arm."  Limitation 
of motion of the major arm at the shoulder level is assigned 
a 20 percent disability rating.  Limitation of motion of the 
major arm to midway between the side and shoulder level is 
assigned a 30 percent disability rating.  To warrant a 40 
percent disability rating, the limitation of motion of the 
major arm must be to 25 degrees from the side.  38 C.F.R. § 
4.71a, DC 5201 (2000).  

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (2000).  

Initially, the Board notes that the veteran is right hand 
dominant.  In addition, the Board has determined that DC 5201 
is more advantageous to the veteran; therefore, his residuals 
of a right rotator cuff tear should be rated under that 
diagnostic code.  Upon VA examination in August 1998, the 
veteran's right shoulder demonstrated abduction to 70 degrees 
and flexion to 100 degrees.  Upon subsequent VA examination 
in February 1999, the veteran demonstrated flexion to 160 
degrees with significant pain and abduction to 160 degrees, 
also with pain.  The veteran has remarked that the disability 
has impacted his ability to do his job, and a physical 
therapy assessment in December 1998 indicated that his 
shoulder strength and stability were not conducive to heavy 
manual labor.  Based upon these clinical findings, and 
consideration of 38 C.F.R. §§ 4.7, 4.40, 4.45, the Board 
concludes that the veteran's disability may be considered to 
result in limitation of motion of the major arm to shoulder 
level.  Accordingly, a 20 percent rating is warranted.  See 
38 C.F.R. § 4.71a, DC 5201; DeLuca, supra.  

B.  Residuals of a Right Ruptured Biceps Tendon

Moderate disability associated with muscle injury 
contemplates some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
Moderately severe disability associated with muscle injury 
contemplates loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side; and 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  Severe 
disability associated with muscle injury contemplates loss of 
deep fascia or muscle substance, or soft flabby muscles; 
muscles swell and harden abnormally in contraction; and tests 
of strength, endurance, or coordinated movements compared 
with corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56 (2000).  

The veteran's residuals of a ruptured right biceps tendon 
have been rated 10 percent disabling under DC 5305.  DC 5305 
pertains to Muscle Group V, which includes the flexor muscles 
of the elbow, consisting of the biceps, brachialis, and 
brachioradialis, whose functions include elbow supination 
(long head of the biceps is the stabilizer of the shoulder 
joint) and flexion of the elbow.  A 10 percent rating is 
assigned for the major arm when there is moderate disability 
of this muscle group.  A 30 percent rating is assigned for 
the major arm when the disability is moderately severe.  A 40 
percent rating is warranted for the major arm when there is 
severe disability associated with this muscle group.  
38 C.F.R. § 4.73, DC 5305 (2000).  

As noted above, the veteran is right hand dominant.  Upon VA 
examinations in August 1998 and February 1999, muscle 
strength testing indicated that the veteran's right arm was 
weaker than his left.  Slight diminution of biceps girth was 
noted, and there was tenderness over the extensor mass.  
There was an obvious deformity due to the ruptured biceps 
tendon and surgical repair was not an option.  Furthermore, 
there was significant pain with resisted supination on the 
right and grip strength on the right was less than on the 
left.  Based on these clinical findings, and consideration of 
38 C.F.R. § 4.7, the Board concludes that the veteran's 
disability level of disability associated with Muscle Group V 
may be considered to be moderately severe.  Accordingly, a 30 
percent rating is warranted.  38 C.F.R. §§ 4.56, 4.73, DC 
5305.  

C.  Fenderson Consideration

The Board has concluded that the ratings of 20 percent and 30 
percent for the disorders at issue, assigned by virtue of 
this decision, represent the most disabling these disorders 
have been since the day following discharge from service, and 
that staged ratings in excess of those assigned are not 
warranted at any time during the appeal period.  The 
requirements for a 30 percent rating for a right rotator cuff 
tear and/or the requirements for a 40 percent rating for 
residuals of a right biceps tendon rupture, set forth above, 
were not met at any time since the day following discharge 
from service.  

ORDER

Entitlement to a 20 percent rating for residuals of a right 
(major) rotator cuff tear is granted, subject to the 
regulations governing the payment of monetary awards.  


Entitlement to 30 percent rating for residuals of a ruptured 
right (major) biceps tendon is granted, subject to the 
regulations governing the payment of monetary awards.  




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

